Case: 11-60584     Document: 00511888391         Page: 1     Date Filed: 06/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 15, 2012
                                     No. 11-60584
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANATOLIA GARCIA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 184 297


Before WIENER, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Petitioner Anatolia Garcia, a native and citizen of Mexico, seeks review of
the decision of the Board of Immigration Appeals (BIA), dismissing her appeal
from the Removal Order of the immigration judge (IJ) and the IJ’s determination
that she was ineligible for cancellation of removal or temporary protected status.
Garcia contends that, even though she did not accrue the 10 years of continuous
physical presence necessary to be eligible for cancellation of removal, it is
possible that the Department of Homeland Security purposefully served her with

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60584    Document: 00511888391      Page: 2   Date Filed: 06/15/2012

                                  No. 11-60584

a premature Notice to Appear to preclude her from satisfying the 10-year
requirement. She also claims that she was eligible for temporary protected
status because she qualified as a derivative beneficiary of the application
submitted by her qualified husband.
      We conclude that Garcia has abandoned her claims by failing to brief them
sufficiently. Pursuant to Rule 28(a)(9)(A) of the Federal Rules of Appellate
Procedure, an appellant’s filings must set forth the reasons for the relief
requested with citation to the authorities, statutes, and parts of the record on
which she relies. Garcia’s attorney-prepared brief fails to meet this standard:
It contains only a perfunctory summary of the claims that Garcia seeks to assert
on appeal without reference to relevant legal authority or citations to the record.
Furthermore, Garcia does not address the bases on which the IJ and the BIA
denied her claims and fails to identify any specific error purportedly committed
by the IJ or the BIA. As Garcia has not offered a meaningful factual discussion
or legal analysis, she has effectively waived her claims for relief. See Rule
28(a)(9)(B); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (holding that
arguments not briefed are abandoned).
      Accordingly, Garcia’s petition for review is DENIED.




                                        2